DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 8, 9, 10, 11, 17, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the literature reference authored by M. Shanika Fernando et al and titled “Synthesis, characterization, and application of nano hydroxyapatite and nanocomposite of hydroxyapatite with granular activated carbon for the removal of Pb2+ from aqueous solutions”.
in situ technique (which at least seems to teach the Applicants’ claimed addition of an additive during the hydroxyapatite synthesis).  Section number 3.2 reports that the actual percent of the HAp in the C-HAp composition was 21 percent.  
Thus, the discussed portions of this Fernando literature reference reasonably seem to meet the limitations described in at least the Applicants’ claims 1, 2, 5, 7, 8, 9, 10, 11, 17, 18 and 19.

Allowable Subject Matter
The Applicants’ dependent claims 3, 4, 6, and 12 have been allowed over the teachings provided in this Fernando literature reference because the limitations described in the Applicants’ dependent claims 3, 4, 6 and 12 are not taught or suggested in this Fernando literature reference.
The Applicants’ independent claim 13 and the Applicants’ dependent claim 14 (which is dependent on claim 13) are allowed over the teachings provided in this Fernando literature reference because this independent claim 13 also requires that the pH of the solution mentioned in the first step is at a pH of between 2 and 8, whereas the Fernando literature reference mentions that the pH of their corresponding solution is at a pH of 10 (please note section 2.1 in this Fernando literature reference).
The Applicants’ independent claim 15 and the Applicants’ dependent claim 16 (which is dependent in claim 15) have been allowed over the teachings provided in this Fernando literature reference because the Applicants’ independent claim 15 also requires that the Ca:P mol ratios in the 

References Made of Record
The search of the U. S. examiner did not produce any more references that are any more pertinent or relevant to the Applicants’ claimed inventions than those already provided in the Applicants’ IDS filed on May 14, 2020.  Hence, no PTO-892 forms are being provided w/ this office action

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736